United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 26, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60696
                          Summary Calendar


ROGELIO RAMIREZ,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91 199 591
                        --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Rogelio Ramirez petitions for review of an order by the

Board of Immigration Appeals (BIA).    Ramirez contends that the

BIA erred when it found him removable based on his Texas

conviction for unauthorized use of a motor vehicle (UUMV).

Ramirez also asserts that the BIA erred when it denied his

request for a waiver of removal under former Immigration and

Nationality Act § 212(c), former 8 U.S.C. § 1182(c).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 05-60696
                                 -2-

     This court must consider, sua sponte if necessary, whether

appellate jurisdiction exists.     See Chunn v. Chunn (In re Chunn),

106 F.3d 1239, 1241 (5th Cir. 1997).    Ramirez admits “[t]his

court previously held that it did not have jurisdiction to review

[his] removal order, presumably finding UUMV is an aggravated

felony - crime of violence.”     However, he asks this court to

determine whether his Texas conviction for UUMV is a crime of

violence in light of Leocal v. Ashcroft, 543 U.S. 1 (2004).

     This court’s pre-Leocal jurisprudence was consistent with

Leocal’s holding related to 18 U.S.C. § 16(b).     See, e.g., United

States v. Chapa-Garza, 243 F.3d 921, 927 (5th Cir. 2001).

Therefore, Ramirez’s petition fails to “present[] grounds that

could not have been presented in the prior judicial proceeding.”

8 U.S.C. § 1252(d)(2).    Accordingly, this court would have

jurisdiction over this petition only if “the remedy provided by

the prior proceeding was inadequate or ineffective to test the

validity of the order.”    Id.   Ramirez fails to make such a

showing.

     For these reasons, Ramirez’s petition for review is

DISMISSED FOR LACK OF JURISDICTION.